Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

Claims 1-4, 7-15, 19-21, 24-31 and 33-35 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a system, comprising: a borehole; a drill string situated in the borehole; a downhole device carried by the drill string and comprising: 5a housing having a longitudinal axis; a magnetic dipole source positioned within the housing; a magnetic field sensor formed from two or more ferrite rods arranged such that no rod is orthogonal to the longitudinal axis of the housing; and 10an annular member positioned within the housing, in which the two or more ferrite rods are supported by the annular member; and an above-ground tracker configured to receive data from the downhole device in combination with all other elements in claim 1.

Regarding claims 1-4, 7-14 and 29, the claims are allowed as they further limit allowed claim 1.

Regarding claim 15, the prior art of record does not teach alone or in combination a method of using a system, the system comprising: a borehole; a drill string situated in the borehole; a downhole device carried by the drill string and comprising: 5a housing having a longitudinal axis; a magnetic dipole source positioned within the housing; and a magnetic field sensor positioned within the housing and configured to detect a magnetic field along a first axis and a second axis, the first and second axes arranged such that neither axis is orthogonal to the 10longitudinal axis of the housing; and an above-ground tracker configured to receive data from the downhole device; the method comprising: using the magnetic field sensor to make a first set of magnetic field measurements along the first and second axes; in which the first axis is 15orthogonal to the second axis; rotating the drill string such that the housing is rotated by an increment; after the rotational increment, using the magnetic field sensor to make a second set of magnetic field measurements along the first and second axes; and using the two sets of field measurements to calculate the magnetic field along a 20third axis, the third axis orthogonal to the first and second axes in combination with all other elements in claim 15.

Regarding claims 19-21, 24-28 and 33-35 the claims are allowed as they further limit allowed claim 15.

Regarding claim 30, the prior art of record does not teach alone or in combination method of using a system, the system comprising: a borehole; a drill string situated in the borehole; a downhole device carried by the drill string and comprising: 5a housing having a longitudinal axis; a magnetic dipole source positioned within the housing; and a magnetic field sensor formed from two or more ferrite rods arranged such that no rod is orthogonal to the longitudinal axis of the housing; and 10an above-ground tracker configured to receive data from the downhole device; the method comprising: using the magnetic field sensor to make a first set of magnetic field measurements along a first axis and a second axis, the second axis orthogonal to the first axis, each axis corresponding to one of 15the ferrite rods; rotating the drill string such that the housing is rotated by an increment; after the rotational increment, using the magnetic field sensor to make a second set of magnetic field measurements along the first axis and the second axis ; and 20using the two sets of field measurements to calculate the magnetic field along a third axis, the third axis orthogonal to the first and second axes in combination with all other elements in claim 30.

Regarding claim 31, the claim is allowed as they further limit allowed claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858